Citation Nr: 1532080	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased initial rating for a skin condition currently diagnosed as psoriasis, formerly diagnosed as seborrheic dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2004 to February 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims file rest with the Ft. Harrison, Montana RO.  

The Veteran claimed a skin disability while he was still on active duty.  This claim was granted in an April 2010 rating decision.  A 10 percent rating was assigned effective the day after separation from active service.  The Veteran claimed an increased rating in August 2010, within a year of the rating decision.  A June 2012 rating decision increased the disability's rating to 30 percent, effective August 9, 2010, the date of the increased rating claim.  The Veteran timely perfected his appeal of this decision.  


FINDINGS OF FACT

1. Prior to August 9, 2010, the Veteran's skin disability was manifested by fair or well-controlled seborrheic dermatitis of the head and neck.  The Veteran used daily topical steroids.  

2. Since August 9, 2010, the Veteran's skin disability was manifested by, at worst, psoriasis which covered between 20 and 40 percent of his total or exposed body area.  Use of topical steroids was constant or near-constant but systemic therapy was in use for less than 6 weeks. 






CONCLUSION OF LAW

The criteria for an increased initial rating for a skin disability have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.118, Diagnostic Code 7816 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in January 2010 before service connection was granted and again in April 2012 was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations and opinions in January 2010, February 2010, November 2010, May 2012, and November 2013.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Psoriasis is rated under 38 C.F.R. § 4.118.  Psoriasis may also be rated as disfigurement of the head, face, or neck or scars, depending upon the predominant disability. 38 C.F.R. § 4.118.  

If less than 5 percent of the entire body or exposed areas are affected, and; no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.  Id.  

If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is warranted.  Id.  

If 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.  Id.  

If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted.  Id.  

The Veteran was noted to have seborrheic dermatitis in service.  A February 2009 service treatment record stated that it was under fair control and was only on his head and neck.  A September 2009 record stated that it was well-controlled.  An undated separation examination noted the disability was controlled.  A November 2009 examination showed that the seborrheic dermatitis of the face was resolved with daily use of topical steroids.  

The Veteran was afforded a pre-discharge VA examination in January 2010.  There, he was noted to have chronic seborrheic dermatitis of the face since 2004, which he had treated with corticosteroids.  There were some lesions on the face, scalp, and forehead.  In the skin portion of the examination, which took place after discharge in February 2010, the Veteran noted his disability was worse during winter and times of stress.  The Veteran reported using topical steroids, creams, and shampoo.  The examiner found that the disability comprised 3 percent of the total facial area and 10 percent of the ears.  He noted the scalp was clear and that the disability had mild to moderate cosmetic significance.  

In a VA outpatient treatment record from September 2010, the Veteran complained that his disability was worsening.  The clinician noted the use of topical steroids and creams and opined that the condition appeared to be psoriasis.  The clinician found patches on the scalp, forehead, face, back, genitals, and buttocks.  No percentages of total or exposed body areas were given.  

The Veteran was afforded a VA examination in November 2010.  There, the examiner noted many forehead and scalp sites, with scalp involvement of 5 percent, forehead involvement of 10 percent, ear involvement of 5 percent, genital involvement of 20 percent, perianal involvement of 80 percent, and back involvement which was less than 1 percent of total body area.  Overall area and exposed area percentages were not given.  

Private treatment from August 2011 noted three plaques on the Veteran's back, but no percentage measurements.  

The Veteran was afforded a VA examination and opinion in May 2012.  The examiner noted that the skin disability caused disfiguring lesions, but no scarring of the head or neck.  The examiner did not include a scars questionnaire.  The Veteran used systemic corticosteroid therapy, (injections to the back lesions) for less than 6 weeks in the previous year.   The Veteran also used topical medication for greater than 6 weeks, but not constantly.  The examiner stated that the total body area affected was between 5 and 20 percent, and that the total exposed area affected was between 20 and 40 percent.  The opinion explained why the examiner changed the diagnosis from seborrheic dermatitis to psoriasis.  

The Veteran was afforded a VA examination in November 2013.  There, he complained of pain and itching from the lesions on his back and elbows, bleeding at night, and taking showers less frequently due to discomfort.  The examiner stated that the disability did not cause scarring or disfigurement of the head, face, or neck.  The examiner noted constant or near-constant use of topical corticosteroids and other medication.  The examiner stated that between 20 and 40 percent of the Veteran's total body area was affected and less than 5 percent of the exposed area was affected.  The examiner noted that psoriasis was found on most of the body excluding the neck, most of the hands, anterior chest, and buttocks.  The examiner estimated 28 percent of the total body area was affected.  50 percent of the posterior trunk, 10 percent of the anterior trunk, approximately 50 percent of both arms, 25 percent of both legs, and insignificant percentages of the genitals, face, and ears were affected.  The examiner explained that the 28 percent total came from 10 percent of the total body surface area on the trunk and head, 9 percent on the arms, and 9 percent on the legs.  

The Veteran has argued in a January 2014 letter that November 2010 examination measurements (scalp involvement of 5 percent, forehead involvement of 10 percent, and ear involvement of 5 percent) amount to 20 percent of the facial area.  This way of accounting assumes that the scalp, forehead, and ears are all of equal surface area and that they comprise the entire facial area.  Unfortunately, neither of these assumptions is correct.  These locations are of different surface areas, and the total does not account for locations such as the cheeks, jaws, around the eyes, or neck of the Veteran.  For the same reasons, the Board cannot confirm the Veteran's conclusion that 13 percent of the facial area was affected at the February 2010 VA examination.  

Prior to August 9, 2010, the Veteran's skin disability manifested mainly on his face and neck.  It was under fair control or well-controlled by topical steroids or other medication.  The February 2010 examiner found that the disability comprised 3 percent of the total facial area and 10 percent of the ears.  He noted the scalp was clear and that the disability had mild to moderate cosmetic significance.  Since August 9, 2010, the skin disability has manifested by at worst, between 20 and 40 percent of the total or exposed body area.  The Veteran has continued to use topical corticosteroids peaking at constant or near-constant use.  The Veteran also had some systemic therapy in the form of back injections for less than 6 weeks in the prior 12 months.  The Veteran's disability did not cause facial scarring, and though VA examiners have given disparate opinions on whether it caused disfigurement, this does not appear to be the predominant manifestation.  There is no evidence of systemic therapy or affected areas of 20 percent or greater prior to August 9, 2010.  There is no evidence of constant or near-constant systemic therapy or affected areas of 40 percent or greater since August 9, 2010.  Therefore, the Board cannot grant an increased initial rating for either period.  

Further staged ratings are inapplicable as the Veteran's symptoms are unchanged during the each period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The discussion above reflects that the symptoms of the Veteran's psoriasis are contemplated by the applicable rating criteria.  The effects of his disability, including constant topical steroid use, systemic therapy of less than 6 weeks, and 20 to 40 percent of total or exposed body area affected, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased initial rating for a skin condition currently diagnosed as psoriasis, formerly diagnosed as seborrheic dermatitis is denied. 



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


